IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM JUNIOR BARBER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0986

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 30, 2016.

An appeal from an order of the Circuit Court for Duval County.
James L. Harrison, Judge.

Matt Shirk, Public Defender, and Elizabeth H. Webb, Assistant Public Defender,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.